Exhibit 10.25
NEWFIELD EXPLORATION COMPANY
2011 ANNUAL INCENTIVE COMPENSATION PLAN
     This 2011 Annual Incentive Compensation (this “2011 Plan”) of Newfield
Exploration Company, a Delaware corporation (the “Company”), was adopted by the
Board of Directors (the “Board”) of the Company effective as of November 9,
2010.
Recitals:
          WHEREAS, effective for the Performance Period beginning on January 1,
1993, the Board adopted the 1993 Annual Incentive Plan (the “1993 Plan”), which
plan had a purpose substantially similar to this 2011 Plan;
          WHEREAS, effective for the Performance Period beginning January 1,
2003, the Board adopted the 2003 Annual Incentive Plan (the “2003 Plan”) and
terminated the 1993 Plan effective as of December 31, 2002;
          WHEREAS, effective January 1, 2005, the Board adopted the First
Amended and Restated 2003 Incentive Plan (“First Amended 2003 Plan”) to provide
for the termination of the 2003 Plan upon a change of control, to conform the
2003 Plan to legislation affecting deferred compensation arrangements and to
amend the 2003 Plan in other respects;
          WHEREAS, effective July 27, 2007, the Board adopted the Second Amended
and Restated 2003 Incentive Plan (the “Second Amended 2003 Plan”) to further
amend and restate the First Amended 2003 Plan to incorporate certain further
changes to comply with Section 409A of the Internal Revenue Code of 1986 and to
conform the definition of Change of Control in the First Amended 2003 Plan to
the definition used in other arrangements;
          WHEREAS, the Board now desires to terminate the Second Amended 2003
Plan effective as of December 31, 2010, although any awards granted under the
2003 Plan, the First Amended 2003 Plan or the Second Amended 2003 Plan shall
remain in effect in accordance with the applicable terms and conditions; and
          WHEREAS, the Board believes it to be in the best interests of the
Company and its employees to adopt this 2011 Plan effective beginning January 1,
2011;
          NOW, THEREFORE, in consideration of the foregoing and for the purpose
described below, effective as of the date first written above, the Board hereby
adopts this 2011 Plan as set forth herein.
I.
Purpose
          This 2011 Plan is intended to provide a means whereby employees of the
Company and its Subsidiaries may develop a sense of proprietorship and personal
involvement in the development and financial success of the Company and its
Subsidiaries, to attract and retain employees of outstanding competence and
ability and to encourage them to remain with and devote their best efforts to
the business of the Company and its Subsidiaries, and to reward such employees
for outstanding performance, thereby advancing the interests of the Company and
aligning employee interests with those of the Company’s stockholders. To this
end, the 2011 Plan provides a means of annually rewarding participants based on
the overall performance of the Company and its business units and, where
appropriate, on a participant’s personal performance.

1



--------------------------------------------------------------------------------



 



II.
Definitions
          Where the following words and phrases appear in this 2011 Plan, they
shall have the respective meanings set forth below unless their context clearly
indicates to the contrary:

  a)   “Award” means an amount granted to an Eligible Employee pursuant to
Article V that is payable on or before March 1 following the Performance Period.
    b)   “Board” means the Board of Directors of the Company.     c)   “Change
of Control” means the occurrence of any of the following:

  i.   the Company is not the surviving Person in any merger, consolidation or
other reorganization (or survives only as a subsidiary of another Person);    
ii.   the consummation of a merger or consolidation of the Company with another
Person pursuant to which less than 50% of the outstanding voting securities of
the surviving or resulting corporation are issued in respect of the capital
stock of the Company;     iii.   the Company sells, leases or exchanges all or
substantially all of its assets to any other Person;     iv.   the Company is to
be dissolved and liquidated;     v.   any Person, including a “group” as
contemplated by Section13(d)(3) of the Securities Exchange Act of 1934, acquires
or gains ownership or control (including the power to vote) of more than 50% of
the outstanding shares of the Company’s voting stock (based upon voting power);
or     vi.   as a result of or in connection with a contested election of
directors, the Persons who were directors of the Company before such election
cease to constitute a majority of the Board.

Notwithstanding the foregoing, the definition of “Change of Control” shall not
include (A) any merger, consolidation, reorganization, sale, lease, exchange, or
similar transaction involving solely the Company and one or more Persons that
were wholly owned, directly or indirectly, by the Company immediately prior to
such event and (B) any event that is not a “change in control event” within the
meaning of Section 409A.

  f)   “Code” means the Internal Revenue Code of 1986, as amended.     g)  
“Committee” means the Compensation & Management Development Committee of the
Board.     h)   “Company” means Newfield Exploration Company and its successors.
    i)   “Effective Date” means January 1, 2011.     j)   “Eligible Employee”
means, with respect to a particular Performance Period, each employee of the
Company or a Subsidiary who was (i) employed by the Company or a Subsidiary on
both October 1 and December 31 of such Performance Period and (ii) recommended
by the Chief Executive Officer of the Company to receive an Award.     k)  
“Exchange Act” means the Securities Exchange Act of 1934, as amended.     l)  
“Incentive Pool” means the aggregate amount to be awarded with respect to a
particular Performance Period as determined pursuant to Article IV.     m)  
“Performance Period” means any calendar year beginning on or after January 1,
2011.     n)   “Person” means any individual, partnership, corporation, limited
liability company, trust, incorporated or unincorporated organization or
association or other legal entity of any kind.     o)   “ Section 409A” means
Section 409A of the Code and any applicable regulations or rulings thereunder.  
  p)   “Subsidiary” means any entity that is consolidated with the Company for
financial accounting purposes in accordance with generally accepted accounting
principles.

2



--------------------------------------------------------------------------------



 



III.
Administration of Plan
     This 2011 Plan shall be administered by the Committee. The Committee is
authorized to interpret this 2011 Plan and may from time to time adopt such
rules and regulations, consistent with the provisions of this 2011 Plan, as it
may deem advisable to carry out this 2011 Plan. All determinations made by the
Committee under this 2011 Plan, and all interpretations of this 2011 Plan by the
Committee, shall be final and binding on all interested parties.
IV.
Determination of Incentive Pool
     The amount of the Incentive Pool for a particular Performance Period shall
be determined in good faith by the Committee on an annual basis, taking into
consideration various factors, including, without limitation, earnings per
share, total shareholder return, cash return on capitalization, increased
revenue, revenue ratios, net income, stock price, market share, return on
equity, return on assets, return on capital, return on capital compared to cost
of capital, return on capital employed, return on invested capital, shareholder
value, net cash flow, operating income, earnings before interest and taxes, cash
flow, cash flow from operations, cost reductions, cost ratios, profit after tax,
performance relative to a peer group and amounts recommended by the Chief
Executive Officer or any consultant engaged by the Committee. As soon as
administratively feasible immediately before or immediately after the end of a
Performance Period, the Committee shall determine the amount of the Incentive
Pool with respect to such Performance Period. If the financial information for
such Performance Period is not final at the time that the Committee meets to
determine the amount of the Incentive Pool, the Committee may use the then best
available estimates of such financial information to determine the amount of the
Incentive Pool. Such determination shall be in writing and shall be filed with
the appropriate records of the Company.
V.
Grant of Awards
     At any time and from time to time after the determination of the Incentive
Pool with respect to a Performance Period and prior to the February 28 following
the end of such Performance Period, the Committee shall grant Awards to those
Eligible Employees that the Committee, in its discretion, determines should
receive Awards. The amount of such Awards shall be determined by the Committee
in its discretion and shall not exceed, in the aggregate, the Incentive Pool.
The Committee shall consider the recommendations of the Chief Executive Officer
of the Company in making such determinations.
VI.
Duration, Amendment and Termination

  a)   The Board shall have the right to amend this 2011 Plan from time to time,
to terminate it entirely or to direct the discontinuance of Awards either
temporarily or permanently. The Board may make any amendment to any outstanding
Award that it believes is necessary or helpful to comply with any applicable law
including, without limitation, Section 409A. However, no amendment,
discontinuance or termination of this 2011 Plan shall operate to annul an
outstanding Award unless otherwise provided by the terms of this 2011 Plan. The
term of this 2011 Plan shall be from its Effective Date until terminated by the
Board.     b)   In furtherance, and not in limitation, of paragraph (a) above,
at any time determined by the Board, this 2011 Plan may be restructured by the
Board to, among any other alterations or changes determined by the Board in its
sole discretion, (i) alter the eligibility requirements for awards under such
plan or (ii) provide for a Performance Period that is shorter or longer.     c)
  Notwithstanding any provision of this 2011 Plan to the contrary, on the date
of a Change of Control, (i) all Plan bonus obligations accrued to such date on
the books of the Company that are not the subject of previous Awards shall be
paid in cash to such employees of the Company and its

3



--------------------------------------------------------------------------------



 



      Subsidiaries, and in such amounts with respect to each such employee, as
the Committee shall determine in its sole discretion based upon recommendations
from the Chief Executive Officer of the Company and (ii) upon payment of all
such Plan obligations, this 2011 Plan shall terminate.

VII.
Miscellaneous

  a)   Neither this 2011 Plan nor any grant of Awards under this 2011 Plan shall
confer on any employee the right to continued employment by the Company or any
Subsidiary, or affect in any way the right of the Company or such Subsidiary to
terminate the employment of such employee at any time. Any question as to
whether and when there has been a termination of an employee’s employment and
the cause of such termination shall be determined by the Committee, and its
determination shall be final.     b)   Except to the extent set forth herein as
to the rights of the estates or beneficiaries of employees to receive payments,
Awards under this 2011 Plan are non-assignable and non-transferable and are not
subject to anticipation, adjustment, alienation, encumbrance, garnishment,
attachment or levy of any kind.     c)   Neither the establishment of this 2011
Plan nor the granting of Awards shall be deemed to create a trust. This 2011
Plan and all unpaid awards shall constitute an unfunded, unsecured liability of
the Company to make payments in accordance with the provisions of this 2011
Plan, and no Person shall have any security or other interest in any assets of
the Company or otherwise.     d)   The existence of this 2011 Plan and the
Awards granted hereunder shall not affect in any way the right or power of the
Board or the stockholders of the Company to authorize or consummate any merger
or consolidation of the Company, the dissolution or liquidation of the Company
or any sale, lease, exchange or other disposition of all or any part of its
assets or business or any other corporate act or proceeding.     e)   Neither
the officers nor the directors of the Company nor the members of the Committee
shall under any circumstances have any liability with respect to this 2011 Plan
or its administration except for gross and intentional malfeasance. The officers
and directors of the Company and the members of the Committee may rely upon
opinions of counsel as to all matters, including the creation, operation and
interpretation of this 2011 Plan.     f)   No portion of this 2011 Plan shall be
effective at any time when such portion violates an applicable state or federal
law, regulation or governmental order or directive that is subject to sanctions,
whether direct or indirect.

VIII.
Compliance with Section 409A
     The Company intends that this 2011 Plan by its terms and in operation meet
the requirements of Section 409A so that compensation deferred under this 2011
Plan (and applicable investment earnings) shall not be included in income under
Section 409A. Any ambiguities in this 2011 Plan shall be construed to effect
this intent. If any provision of this 2011 Plan is found to be in violation of
Section 409A, then such provision shall be deemed to be modified or restricted
to the extent and in the manner necessary to render such provision in conformity
with Section 409A, or shall be deemed excised from this 2011 Plan, and this 2011
Plan shall be construed and enforced to the maximum extent permitted by
Section 409A as if such provision had been originally incorporated in this 2011
Plan as so modified or restricted, or as if such provision had not been
originally incorporated in this 2011 Plan, as the case may be.

4